Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Joe Giordano, CFO & Treasurer Phone: (574) 535-1125 E Mail: drew@drewindustries.com DREW INDUSTRIES REPORTS THIRD QUARTER 2013 RESULTS Elkhart, Indiana – November 1, 2013 – Drew Industries Incorporated (NYSE: DW), a leading supplier of components for recreational vehicles (RVs) and manufactured homes, today reported net income of $14.8 million, or $0.62 per diluted share, for the third quarter ended September 30, 2013, an increase of 52 percent compared to net income of $9.8 million, or $0.43 per diluted share, in the third quarter of 2012. Net sales in the third quarter of 2013 increased to $251 million, 11 percent higher than the 2012 third quarter. This sales growth was primarily the result of a 12 percent sales increase by Drew’s RV Segment, which accounted for 87 percent of consolidated net sales this quarter. RV Segment sales growth was primarily due to an 8 percent increase in industry-wide wholesale shipments of travel trailer and fifth-wheel RVs, Drew’s primary RV market. In addition, sales of recently introduced components for towable and motorhome RVs increased, as did sales to adjacent industries and the aftermarket. The Company’s content per motorhome RV and travel trailer and fifth-wheel RV for the twelve months ended September 2013 increased 4 percent to $1,137 per unit and 2 percent to $2,719 per unit, respectively, from the year-earlier period as a result of recent product introductions, product improvements and market share gains. The change in content per RV is a measure of the change in Drew’s overall market share across its existing product lines. Retail demand for travel trailer and fifth-wheel RVs increased 12 percent in the first eight months of 2013, following an 8 percent increase in retail demand for the full year 2012. September 2013 retail data is not yet available. Dealer inventories of these types of towable RVs increased by about 15,800 units during the 12 months ended August 2013, compared to an approximately 24,700 unit increase in retail sales for the same period. Industry analysts report that dealer inventories of towable RVs are in line with anticipated retail demand. Future RV industry-wide production levels will depend on the strength of future retail sales. “Our Company-wide focus on our customers as our first priority has enabled us to gain market share and increase sales,” said Jason Lippert, Drew’s Chief Executive Officer. “In addition, we have been successful by staying ahead of the market through innovation. We continue to invest in customer service and research and development resources to maintain our position as a leading supplier to the industries we serve.” “Our operating profit margins in the third quarter of 2013 were 9.1 percent compared to 6.6 percent in the third quarter of 2012,” added Jason Lippert. “The 2013 third quarter operating profit margins were consistent with the second quarter of 2013 largely due to management’s recently implemented efficiency improvements gaining momentum, partially offset by the anticipated impact of spreading fixed costs over a seasonally smaller sales base. Many of the production improvements resulted in larger than anticipated efficiency gains, including the benefits realized from our new glass tempering equipment.” “Our labor as a percent of net sales in the third quarter of 2013 was consistent with the second quarter of 2013, despite the seasonal decline in net sales,” said Scott Mereness, Drew’s President. “The labor efficiencies we have realized over the past several quarters, while introducing new products and adjusting to industry and market share growth, have been significant. These improvements in labor during the first three quarters of 2013 were also primarily due to completed production efficiency improvement projects, as well as declines in the costs of implementing facility consolidations and realignments. We will continue to implement additional efficiency improvements as we identify them.” Page 1 of 8 In October 2013, Drew’s consolidated net sales reached approximately $95 million – 12 percent higher than in October 2012 – as a result of continued solid growth in the Company’s RV Segment. Drew estimates that industry-wide wholesale shipments of travel trailer and fifth-wheel RVs increased 8 percent to 10 percent in October 2013 compared to October 2012. Drew also estimates that October 2013 industry-wide production of manufactured homes increased approximately 5 percent compared to October 2012. “Our consolidated net sales for the trailing twelve months ended October 31, 2013 exceeded $1 billion,” added Mereness. “Achieving this milestone is quite an accomplishment for the Company. In anticipation of future growth, we continue to expand and improve production capacity, investing in personnel and facilities in excess of current needs. Although certain of these capacity expansion plans may have a short-term negative impact on margins, over the long term these investments should allow us to improve our operating results, as well as our industry-leading customer service. We are encouraged by the benefits we have seen from many of our initiatives, and we will continually evaluate our human resource and facility requirements.” “Our operating cash flow in the third quarter of 2013 remained strong,” said Joe Giordano, Drew’s Chief Financial Officer and Treasurer. “As a result, our cash balances, which typically increase in the fourth quarter due to seasonal reductions in working capital requirements, will likely experience a smaller seasonal change. We remain well positioned to take advantage of attractive investment opportunities that can further improve our results.” The effective tax rate for the 2013 third quarter was 34.9 percent, benefitting from federal and state tax credits, as well as the reversal of federal and state tax reserves, due to the closure of federal and state tax years. Return on equity for the twelve months ended September 30, 2013 improved to 13.9 percent, from 12.5 percent in the year-earlier period. Jason Lippert concluded, “Having completed our first full quarter since the executive transition, we believe that the process has been seamless, and we are pleased to report the 52 percent increase in year-over-year quarterly earnings. As we develop our strategic plans for the future, we expect to continue along the same path which has historically brought us success – profitable growth in our core RV and manufactured housing markets, diversification into adjacent industries, and cost control and production efficiencies. We believe the keys to accomplishing these goals are continuing to invest in new product development and customer service, as well as identifying areas where additional savings can be realized. I am confident that our management team has the ability to execute our strategic goals for the long-term growth of the Company.” Page 2 of 8 Conference Call & Webcast Drew will provide an online, real-time webcast of its third quarter 2013 earnings conference call on the Company’s website, www.drewindustries.com on Friday, November 1, 2013, at 11:00 a.m. Eastern time. The call can also be accessed at www.companyboardroom.com. Institutional investors can access the call via the password-protected site, StreetEvents (www.streetevents.com). A replay of the call will be available by dialing (888) 286-8010 and referencing access code 74159229. A replay of the webcast will also be available on Drew’s website. About Drew Industries From 31 factories located throughout the United States, Drew Industries, through its wholly-owned subsidiaries, Kinro ® and Lippert Components
